Citation Nr: 1421077	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-17 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for PTSD and assigned an initial 50 percent disability rating.

In May 2012, the Board remanded this matter for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

During the entire appeal period, the Veteran's service-connected PTSD was manifested primarily by chronic sleep impairment, nightmares, flashbacks, intrusive thoughts, irritability, night sweats, hypervigilance, exaggerated startle response, avoidance behaviors, and depression.  The Veteran is married and has a good relationship with his wife and son.  He maintained grooming and denied suicidal/homicidal ideations, and hallucinations.  Those symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.  The evidence does not show occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in March 2006 and January 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the November 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examinations and obtained an adequate opinions concerning the Veteran's PTSD in June 2007 and May 2012.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by application of the criteria set forth in the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

The Veteran is currently assigned an initial 50 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 percent and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

A June 2004 VA mental health record shows that the Veteran reported trouble sleeping.  He reported that he had nightmares about combat in Vietnam that resulted in night sweats and an elevated heart rate.  He also reported flashbacks, anxiousness, and nervousness.  He denied any manic or psychotic symptoms including hearing voices or having hallucinations.  The Veteran denied suicidal and homicidal thoughts.

A December 2004 VA mental health record shows that the Veteran had sleeping difficulty.  The Veteran reported nightmares, flashbacks, and talking in his sleep.  He reported being scared and feeling depressed.  He also reported that watching the news bothered him.  VA personnel assessed the Veteran as being cooperative and grooming was fair.  His motor activity showed no tremors, tics, fidgetiness, or abnormal movements.  His mood was noted as "alright" and affect was appropriate.  The Veteran reported no suicidal ideation, homicidal ideation, or hallucinations.  His recent and remote memory was fair.  The Veteran was assigned a GAF of 50.

A February 2005 VA mental health record shows that the Veteran was oriented in all four spheres.  His mood and affect were congruent with depression and anxiety.  The Veteran was reported as being alert and cooperative, with clear speech.  The Veteran expressed a suicidal thought with no plan or intent.  His judgment was noted as good, with no psychosis, hallucinations, or delusions.  He was found to have depression with intrusive thoughts.

A March 2005 VA mental health record shows that the Veteran reported nightmares, flashbacks, night sweats, depression, and hopelessness.  VA medical personnel noted the Veteran's grooming was fair, he was cooperative, no abnormal movements, with speech that was spontaneous and continuous.  No suicidal or homicidal ideation was reported.  The Veteran did not report any delusions with a fair memory.  He was diagnosed with PTSD and assigned a GAF of 50.  He was found to be oriented in all four spheres.  His mood and affect were congruent with depression and anxiety.  The Veteran was reported as being alert, cooperative, with clear speech.  No hallucinations or delusions were reported.  Also noted was that the Veteran was completely disabled socially and occupationally due to cerebrovascular accident that occurred in February 1993.

A June 2005 VA mental health record shows that the Veteran reported nightmares, flashbacks, night sweats, depression, and waking up with a fast heart rate.  He was noted as being cooperative, with fair grooming, no abnormal movements, with articulate speech.  The Veteran reported no suicidal ideation, homicidal ideation, or illusions.  His recent and remote memory were noted as fair.  His GAF was 50.

A September 2005 VA mental health record shows that the Veteran reported being depressed and helpless.  He reported sleeping difficulties, nightmares, flashbacks and being bothered by loud noises.  His grooming was fair.  His movement was observed as normal with no ticks or tremors.  The Veteran's mood and affect were "a little down."  His speech was articulate and coherent, with a fair memory.  The Veteran was diagnosed with PTSD and a GAF of 50.  No suicidal ideation, homicidal ideation, or delusions were reported.

A November 2005 VA mental health note reported that the Veteran had poor sleep.  Also noted was that the Veteran denied suicidal and homicidal ideation.

A December 2005 VA mental health note shows that the Veteran had nightmares, flashbacks, and waking up at night.  He reported having crying spells with feelings of depression and helplessness.  It was noted that the Veteran attended the treatment with his wife.  No suicidal or homicidal ideations were reported.  His memory was fair and he was assigned a GAF of 50.  The Veteran also reported that he wanted to be home alone.

An April 2006 VA mental health note shows that Veteran did not have any suicidal or homicidal ideations.  It was noted that the Veteran displayed exaggerated checking behaviors such as looking to see if someone was behind him.  His affect was noted as restrictive and thought process was slow.  No psychotic symptoms were reported or observed.  The VA physician found that the Veteran did not meet the criteria for a PTSD diagnosis but that of a depressed mood.  The Veteran was assigned a GAF of 50 with a mood disorder.

An August 2006 VA treatment note shows that the Veteran reported nightmares and flashbacks.  No suicidal or homicidal ideations were reported.  His memory was noted as fair and he was assigned a GAF of 49.

A February 2007 VA treatment note shows that the Veteran reported nightmares, flashbacks, and an increased heart rate.  He reported feeling depressed and helpless.  The Veteran also reported that he lived with his wife and son.  He reported that he hated crowds and was hypervigilant.  No suicidal ideation, homicidal ideation, or delusions were reported.  

A March 2007 VA treatment note shows that the Veteran reported nightmares, night sweats, and flashbacks.  The Veteran was assessed as being hypervigilant.  No suicidal or homicidal ideations were reported.  His memory was fair and a GAF of 49 was assigned.

At a June 2007 VA examination, the VA examiner reported that the Veteran was well groomed.  His psychomotor activity was noted as fatigued.  His attitude was cooperative, affect was flat, mood was depressed, attention intact, and he was oriented in all three spheres.  The Veteran showed no signs of delusions, hallucinations, suicidal ideation, or homicidal ideation.  The Veteran showed good impulse control with no episodes of violence.  He was able to maintain personal hygiene and his recent memory was moderately impaired due to a cerebrovascular accident in 1993.  The Veteran reported sleeping impairment.  The VA examiner found that the Veteran had severe social and occupation impairment with deficiencies with family and mood, with reduced reliability and productive due to PTSD.  The VA examiner assigned a GAF of 50.

In 2008, various VA mental health records show that the Veteran had nightmares, sleeping trouble, depression, and flashbacks.  During 2008, the Veteran never reported suicidal or homicidal ideations and he was assessed with a GAF of 49.  Also reported by the Veteran was that he was living with his son and wife and got along with them.

A February 2009 VA mental health record noted that the Veteran continued to report flashbacks, nightmares, intrusive thoughts, hypervigilance, and low energy.  The Veteran also reported difficulty sleeping, but no suicidal or homicidal ideation.  He also reported no delusions.

A June 2009 VA mental health record shows that the Veteran was not a suicide risk.

A January 2010 letter from the Vet Center reported that the Veteran had been undergoing treatment for PTSD symptoms.  The Veteran reported that his PTSD symptoms had increased in severity.  His symptoms included an increased anxiety level.  Anger issues had escalated to a point where he was disruptive.  The Veteran also reported that he spent more time alone due to the fear that people would trigger his anger.  The Veteran's attendance at group sessions was reported as good.  The Vet Center personnel assessed the Veteran with PTSD with nightmares, night sweats, poor anger management, depression, flashbacks, social isolation, and exaggerated startled response.

An April 2010 statement submitted by the Veteran reported that he had a recent homicidal ideation but did not act on that ideation.  

A March 2011 VA mental health record shows that the Veteran reported flashbacks, nightmares, sweats, and hearing voices from friends that had passed away.  He endorsed hypervigalance and feeling jumpy.  The Veteran reported sleeping difficulties.  He also reported being married to his wife for 42 years and had a close relationship to his son.  No suicidal ideations were reported.  He was assessed with a GAF of 51.  

An April 2011 VA mental health record shows that the Veteran denied hallucinations and illusions.  His grooming and memory were noted as fair.  He was assessed with a GAF of 49.

At a May 2012 VA examination, the examiner diagnosed PTSD with depressed mood.  The Veteran's GAF score was 51.  His occupational and social impairment was evaluated as impaired with reduced reliability and productivity.  The Veteran reported to the VA examiner that he had a good relationship with his wife and son.  He reported that he had a few friends at the Vet Center, but spent most of his time alone sitting in his yard, reading the bible, and watching TV.  The Veteran reported that he stopped working in 1993 after suffering a stroke and received Social Security Disability insurance.

The VA examiner determined that the Veteran's symptoms of PTSD consisted of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation of mood, and a difficulty in establishing and maintaining effective work and social relationships.  Other PTSD symptoms noted by the VA examiner were a depressed mood and blunted affect.  It was noted that the Veteran was fidgeting and looking out the window.  The Veteran reported avoiding crowds and he did not like loud noises.  He denied having any panic attacks.  Also noted by the VA examiner was that the Veteran denied suicidal ideation but did have a passive suicidal thought in the past.  The Veteran also reported experiencing hallucinations, but the VA examiner determined that symptom was attributable to hypnopompic hallucinations that occurred while waking up, which was a specific type of symptom referred to in the DSM-IV.  The Veteran also reported hearing voices.  However, the Veteran clarified those noises as house noises, such as creaking, and people talking and playing outside.  The VA examiner attributed that symptom to the Veteran's hypervigilence rather to any psychotic experiences.  

The Board finds that the evidence does not support a initial rating higher than the currently assigned 50 percent rating under Diagnostic Code 9411 since the March 2005, effective date of the grant of service connection for PTSD.  The currently assigned 50 percent rating contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as flattened affect; impairment of short and long term memory, and disturbances of motivation and mood; and difficulty maintaining effective relationships.  The Veteran has acknowledged feelings of anger and irritability and on one occasion reported passive thoughts of suicide but he denied any plan or intent.  The Veteran has on occasion thought of violence as part of his PTSD symptomatology but has not displayed any violent outbursts or demonstrated impaired impulse control with violence.  Moreover, the evidence does not indicate, nor has the Veteran reported, that his PTSD was manifested by persistent delusions, obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene. None of those symptoms are shown in the record.  While the Veteran has submitted a statement that reported that he had hallucinations and heard voices, the May 2012 VA examiner expressly diagnosed those symptoms as not being psychotic in nature but due to hypnopompic hallucinations while waking up and hypervigilence.  Additionally, the evidence shows that he has been married, has a good relationship with his wife and son, and previously worked as miner until a forced retirement due to a stroke suffered in 1993.  Consequently, the Board finds that the weight of the evidence is against granting an initial rating in excess of 50 percent at any time since the effective date of the grant of service connection. 

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current disability rating has been assigned.  38 C.F.R. § 4.130 (2013).  The Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  The Board finds that the Veteran's symptoms as described above are consistent with the currently assigned 50 percent disability rating.

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent rating.  The Board finds that the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran's mood has been mostly depressed, he still maintains stable family relations.  The evidence does not show any suicidal ideation, with the exception of a passive thought reported during the entire appeal period; obsessional rituals which interfere with routine activities; speech which is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances, including work or work like setting; or inability to establish and maintain effective relationships.  While there may be some anger and irritability symptoms, those factors are not sufficient to raise his overall level of symptomatology to the level of the 70 percent rating.  The Board also notes that the Veteran has had one passing homicidal ideation in April 2010, but again, the one homicidal ideation is not enough to raise his symptomatology to increase his rating to 70 percent.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores of 51, 50, and 49, which contemplate major impairment in several areas to moderate symptoms.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  The GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue.  Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).  Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology.  Although some of the medical evidence suggests that the Veteran's PTSD symptomatology fell into the severe range, the evidence does not establish that the Veteran's PTSD symptomatology resulted in major deficiencies or met the symptomatology for an initial rating greater than 50 percent.  The Board finds that the clinical findings of records demonstrate a degree of impairment consistent with no more than the currently assigned 50 percent rating. 

According to DSM-IV, GAF scores between 51 and 60 indicate moderate symptoms such as flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).
The reported symptomatology is consistent with no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran is shown to have family that he socializes with and was not found to have suicidal ideations or obsessional rituals, near-continuous panic attacks, or neglect of personal appearance and hygiene.  

The Board has considered the Veteran's statements made in support of his claim.  The Veteran has provided statements that his PTSD should be rated in excess of 50 percent.  The Board finds that the Veteran is a layperson, and for the purpose of providing medical opinions, he is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's service-connected PTSD and a specific rating criteria is of a complex nature.  The diagnosis and analysis of the etiology requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to provide an opinion as to the proper rating for PTSD, which is based on psychological evaluation and diagnostic testing.  Moreover the Board finds that the VA examiner evaluated the Veteran's reported symptoms and specifically addressed the etiology of those symptoms such as the reported hallucinations and hearing voices that the examiner attributed to DSM-IV criteria and hypervigilance.

The Board has also considered whether the Veteran's claim for a higher initial rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  The Board concludes that referral is not warranted.  The Veteran's symptoms of sleeping impairment, flashbacks, anxiety, depression, irritability, and memory impairment are fully contemplated by the schedular rating criteria.  A higher rating is available for PTSD.  However the Veteran does not meet the criteria for a higher rating. There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards, and the evidence does not show marked interference with employment or frequent hospitalization due to the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has never claimed that his PTSD has markedly interfered with employment and has denied any hospitalization for treatment of psychiatric symptoms.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 50 percent for PTSD and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


